Citation Nr: 0923479	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for neuropathy, to include 
as secondary to service-connected disabilities, or as a 
chronic disability resulting from an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
10, 1986 to January 30, 1987, and served on active duty from 
March 1988 to September 1994, including duty in the Southwest 
Asia Theater from January 13, 1991 to May 26, 1991.  He also 
served on active duty from September 16, 1994, to February 
20, 1996.  He was discharged from the latter period of 
service under other than honorable conditions.  In a February 
1998 Administrative Decision, the Department of Veterans 
Affairs (VA) Regional Office (RO), in Seattle, Washington, 
found that this period of service was a bar to payment of VA 
benefits.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  Thereafter, the 
Veteran's claims file was transferred to the Regional Office 
(RO) in Cleveland, Ohio.  In July 2008 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's neuropathy of the bilateral feet to his 
service-connected Hepatitis C.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, 
neuropathy of the bilateral feet is proximately due to or the 
result of his service-connected hepatitis C.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

While the Veteran contends that the neuropathy of his 
bilateral legs is the result of an inservice back injury or 
is the result of an undiagnosed illness, his representative 
also contends that his current neuropathy of the lower 
extremities is etiologically linked to the Veteran's service-
connected hepatitis C.  Because the claim for service 
connection on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non- prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Analysis

The Veteran contends that he developed neuropathy in both 
lower extremities as a result of an inservice back injury or 
the result of ingesting chemicals while serving in the Gulf 
War.  His representative also contends that his neuropathy is 
a result of the Veteran's service-connected hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for neuropathy of both feet is 
warranted.  Initially, service connection for hepatitis C was 
granted in a May 1998 rating decision.  Although he contends 
that his current neuropathy of the bilateral lower 
extremities is either the result of an inservice back injury 
or his ingestion of chemicals while serving in the Gulf War, 
the neurologist who conducted the September 2008 VA 
examination opined that there was no clinical evidence to 
support a lumbar radiculopathy of any sort.  While the 
examiner did find evidence of a mild form of neuropathy 
present in both feet, he found it less likely than not that 
this neuropathy is secondary to any form of herniated disc 
syndrome because the neuropathy was bilaterally symmetric and 
more or less localized in the feet and occurred without motor 
or reflex signs of compromise.  However, the neurologist 
opined that the Veteran's neuropathy of both feet was 
etiologically related to his illicit drug use and his 
service-connected hepatitis C.  Based on the September 2008 
medical opinion, the Board finds that the Veteran currently 
has neuropathy of both feet in part as a result of his 
service-connected hepatitis C.

To the extent that there is any reasonable doubt as to 
whether the Veteran currently has neuropathy that is related 
to any other source other than a service-connected disability 
to include his illicit drug use, that doubt will be resolved 
in the Veteran's favor.  Accordingly, the Board concludes 
that service connection for neuropathy of both feet is 
warranted.




ORDER

Service connection for neuropathy of the bilateral feet is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


